NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


PETER EDWIN BERNAT,                           )
                                              )
              Appellant,                      )
                                              )
v.                                            )          Case No. 2D15-3032
                                              )
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed October 5, 2016.

Appeal from the Circuit Court for Lee
County; Thomas S. Reese, Judge.

Howard L. Dimmig, II, Public Defender,
and Julius J. Aulisio, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jonathan P. Hurley,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

              We affirm Mr. Bernat's conviction and sentence without prejudice to his

raising his claim of ineffective assistance of counsel in a motion for postconviction relief

pursuant to Florida Rule of Criminal Procedure 3.850.


SILBERMAN, KELLY, and SALARIO, JJ., Concur.